DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites the limitation “the second end effector” in line 7. The specification does not disclose a second end effector in addition to a (first) end effector in a single work device. It only discloses end effector 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the second end effector" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8, 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US PGPub 2015/0120059) in view of Kalanovic (US PGPub 2006/0213048).
Ide discloses:
Claim 1
a linear motion unit obtained by combining three linear motion actuators (J1, J2, J3), to have three degrees of freedom;
the linear motion unit including a first linear motion actuator having a first stage (J1; Fig. 3) configured to advance and retract in a first direction, a second linear motion actuator having a second stage (J2; Fig. 3) configured to advance and retract in a second direction, and a third linear motion actuator having a third stage (J3; Fig. 3) configured to advance and retract in a third direction; and
a rotation unit obtained by combining a plurality of rotation mechanisms (J4, J5, J6) each having one or more degrees of rotational freedom, to have three degrees of freedom, wherein
a base portion of the linear motion unit,
a base portion of the rotation unit is fixed to an output portion of the linear motion unit (Fig. 3), and
the end effector (H1) is mounted to an output portion of the rotation unit. (Fig 3)

Ide does not expressly disclose that the base portion of the rotation unit is mountable to the third stage such that a mounting angle of the rotation unit relative to the third stage is changeable.
Kalanovic teaches a base portion of the rotation unit is mountable to the third stage such that a mounting angle of the rotation unit relative to the third stage is changeable (see Figs. 1 and 17. The base portion 13 can be fixed on the gantry portal in at least 4 different positions through the bolt holes 264) (para [0085], [0097]), for the purpose of being able to use an off the shelf gantry (para. [0097], [0098]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Ide such that the base portion of the rotation unit is mountable to the third stage such that a mounting angle of the rotation unit relative to the third stage is changeable, as taught by Kalanovic, for the purpose of being able to use an off the shelf gantry (para. [0097], [0098]).

Ide as modified above further discloses:
Claim 2. The work device as claimed in claim 1, wherein the first to third linear motion actuators of the linear motion unit are disposed such that the respective stages face outward relative to a work space in which a work is performed by the end effector (stages at 2, 3, 4, respectively)
Claim 8. The work device as claimed in claim 1, wherein the third stage (corresponding to 13 in Kalanovic, J3 in Ide) includes a plurality of holes arranged in a circular pattern to mount the base portion of the rotation unit at a predetermined mounting angle. (See annotated Fig. 15 below from Kalanovic)

    PNG
    media_image1.png
    985
    698
    media_image1.png
    Greyscale


Claim 11. The working device as claimed in claim 1, wherein
the base portion (13 in Kalanovic) of the rotation unit is a rotation-unit attachment member,
the third stage (59a in Kalanovic, J3 in Ide) includes a plurality of holes (264, Fig. 1. See annotated Fig. 15 above from Kalanovic) arranged in a circular pattern to mount the rotation-unit attachment member to the third stage, (see rejection of claim 8 hereinabove) and
the rotation-unit attachment member is mounted to the third stage via fastening members (the minimum number of fastening members required by the term is two fastening members. Additional fastening members may or may not be considered part of the claimed fastening members forming the linear pattern. For example, if three fastening members form a triangular pattern, any two of those fasteners form a linear pattern, with the other fastener not belonging to the claimed fastening members) inserted into at least two of the plurality of holes (para. [0097] in Kalanovic), the fastening members being arranged in a linear pattern. (Fig. 1 in Kalanovic. While the four holes 264 on the corners are arranged in a circular pattern, attachment via any two of those four holes will form a linear pattern between two fasteners)
Claim 12. Wherein the base portion (13 in Kalanovic) of the rotation unit is a rotation-unit attachment member,
the rotation-unit attachment member is mountable to the third stage via attachment bolts (para. [0097] in Kalanovic) inserted into the third stage in a direction perpendicular to the third direction (Figs 1, 17, 18. Para. [0097] in Kalanovic)

Claim 15.
Ide discloses:
15. A working device, comprising:
a mount (ceiling - para. [0027], not shown)
a linear motion unit (J1, J2, J3) having three degrees of freedom and including:
a first linear motion actuator having a base portion fixed to the mount (portion of J1 attached to and stationary with respect to the ceiling) and a first stage (J1; Fig. 3) configured to advance and retract in a first direction,
a second linear motion actuator provided on the first stage of the first linear motion actuator and having a second stage (J2; Fig. 3) configured to advance and retract in a second direction, and
a third linear motion actuator provided on the second stage of the second linear motion actuator and having a third stage (J3; Fig. 3) configured to advance and retract in a third direction; and
a rotation unit (J4, J5, J6) having three degrees of freedom, the rotation unit including:
a base portion (Fig. 3 - connecting J3 and J4) mountable to the third stage
an output portion to which an end effector is mountable (H1. Para. [0027]), and
a plurality of rotation mechanisms (J4, J5, J6), provided between the base portion and the output portion of the rotation unit, each having one or more rotational degrees of freedom. (Fig. 3)

Ide does not expressly disclose that the base portion of the rotation unit is mountable to the third stage such that a mounting angle of the rotation unit relative to the third stage is changeable.
Kalanovic teaches a base portion of the rotation unit is mountable to the third stage such that a mounting angle of the rotation unit relative to the third stage is changeable (see Figs. 1 and 17. The base portion 13 can be fixed on the gantry portal in at least 4 different positions through the bolt holes 264) (para [0085], [0097]), for the purpose of being able to use an off the shelf gantry (para. [0097], [0098]).
.

Claims 3-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Kalanovic, and further in view of Shi (CN102785239, submitted on IDS).
Re claim 3
Ide as modified above discloses all claim limitations, but does not disclose:
at least one of the plurality of rotation mechanisms in the rotation unit is a link actuation device having two degrees of freedom,
the link actuation device including:
a proximal-end-side link hub;
a distal-end-side link hub; and
three or more link mechanisms, the distal-end-side link hub being connected to the proximal-end-side link hub so as to be changeable in posture relative to the proximal-end-side link hub via the three or more link mechanisms,
each link mechanism including:
a proximal-side end link member having one end rotatably connected to the proximal-end-side link hub;
a distal-side end link member having one end rotatably connected to the distal-end-side link hub; and
a center link member which has opposed ends rotatably connected to the other ends of the proximal-side end link member and the distal-side end link member, respectively, and
two or more link mechanisms among the three or more link mechanisms each include a posture-controlling actuator configured to arbitrarily change a posture of the distal-end-side link hub relative to the proximal-end-side link hub
Shi teaches:
at least one of the plurality of rotation mechanisms (Fig. 2) in the rotation unit is a link actuation device (including 66, 74, and 73) having two degrees of freedom,
the link actuation device including: a proximal-end-side link hub (near 6); a distal-end-side link hub (near 7); and three or more link mechanisms (66 74, 73 is one link mechanism. See Fig. 2 for other link mechanisms), the distal-end-side link hub being connected to the proximal-end-side link hub so as to be changeable in posture relative to the proximal-end-side link hub via the three or more link mechanisms (Fig. 2),
each link mechanism including:
a proximal-side end link member (66) having one end rotatably connected to the proximal-end-side link hub;
a distal-side end link member (73) having one end rotatably connected to the distal-end-side link hub; and
a center link member (74) which has opposed ends rotatably connected to the other ends of the proximal-side end link member and the distal-side end link member, respectively, and
two or more link mechanisms among the three or more link mechanisms each include a posture-controlling actuator (63, 64) configured to arbitrarily change a posture of the distal-end-side link hub relative to the proximal-end-side link hub
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Ide by replacing the plurality of rotation mechanisms with the rotation mechanism of Shi, as detailed above, for the purpose of making the device’s movement more agile and smoother (2nd paragraph, page 2 of translation).

Ide as modified above further discloses:
Claim 4. The work device as claimed in claim 3, wherein
a point at which a central axis of a revolute pair between the proximal-end-side link hub and each proximal-side end link member intersects with a central axis of a revolute pair between the proximal-side end link member and the corresponding center link member, is referred to as a proximal-end-side spherical link center, (Fig. 2 of Shi)
a straight line that passes the proximal-end-side spherical link center and that intersects, at a right angle, with the central axis of the revolute pair between the proximal-end-side link hub and the proximal-side end link member, is referred to as a central axis of the proximal-end-side link hub, (Fig. 2 of Shi)
a point at which a central axis of a revolute pair between the distal-end-side link hub and each distal-side end link member intersects with a central axis of a revolute pair between the distal-side end link member and the corresponding center link member, is referred to as a distal-end-side spherical link center, (Fig. 2 of Shi)

the central axis of the proximal-end-side link hub or the central axis of the distal-end-side link hub, and a rotation axis of another rotation mechanism other than the link actuation device, are positioned on a same line. (Fig. 2 of Shi)
Claim 5. The work device as claimed in claim 4, wherein a rotating portion of the another rotation mechanism is directly or indirectly joined to the proximal-end-side link hub of the link actuation device, and the end effector is mounted to the distal-end-side link hub of the link actuation device. (Fig. 2 of Shi)

Re claim 13, as best understood
Ide as modified above discloses all claim limitations, but does not disclose:
at least one of the plurality of rotation mechanisms in the rotation unit is a link actuation device having two degrees of freedom,
the link actuation device including:
a proximal-end-side link hub connected to another rotating mechanism among the plurality of rotating mechanisms of the rotation unit;
a distal-end-side link hub corresponding to the output portion of the rotation unit and to which the second end effector is mounted on; and
three or more link mechanisms via which the distal end side link hub is coupled to the proximal end side link hub such that a posture of the distal en side link hub can be changed relative to the proximal end side link hub.


at least one of the plurality of rotation mechanisms (Fig. 2) in the rotation unit is a link actuation device (including 66, 74, and 73) having two degrees of freedom,
the link actuation device including:
a proximal end side link hub (near 6) connected to another rotating mechanism (5; see paragraphs 4-7 on page 5 of translation) among the plurality of rotating mechanisms of the rotation unit;
a distal end side link hub (near 7) corresponding to the output portion of the rotation unit and to which the end effector is mounted on; and
three or more link mechanisms (66 74, 73 is one link mechanism. See Fig. 2 for other link mechanisms) via which the distal end side link hub is coupled to the proximal end side link hub such that a posture of the distal end side link hub can be changed relative to the proximal end side link hub (See Fig. 2)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Ide by replacing the plurality of rotation mechanisms with the rotation mechanism of Shi, as detailed above, for the purpose of making the device’s movement more agile and smoother (2nd paragraph, page 2 of translation).

Ide as modified above further discloses:
Claim 14, as best understood. Wherein the base portion (13 in Kalanovic) of the rotation unit is a rotation-unit attachment member,
the another rotating mechanism (5 in Shi) is mounted to the rotation-unit attachment member, has one degree of freedom (the mechanism rotates), and is to rotate the link actuation 
the proximal end side link hub (near 6 in Shi) is connected to the another rotating mechanism via a base member (near 6 in Shi) which is fixed to a rotating portion of the another rotating mechanism. (See Figs 1 & 2 in Shi)

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Kalanovic, and further in view of Masaaki (JP 08-010935, provided by Applicant on IDS).
Re claim 9
Ide as modified above discloses all claim limitations, see above, but does not expressly disclose a dual-arm work device obtained by arraying two work devices each of which is claimed in claim 1, such that the work devices are geometrically symmetric with each other.
Masaaki teaches a dual-arm work device obtained by arraying two work devices each of which is claimed in claim 1, such that the work devices are geometrically symmetric with each other (Fig. 1), for the purpose of working on two work pieces simultaneously (para. [0013]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Ide such that there is a dual-arm work device obtained by arraying two work devices each of which is claimed in claim 1, such that the work devices are geometrically symmetric with each other, as taught by Masaaki, for the purpose of working on two work pieces simultaneously.
Ide as modified above further discloses:
Claim 10. The dual-arm work device as claimed in claim 9, wherein the two work devices are provided on the mount which is portal-shaped. (Fig. 1 of Masaaki - portal formed by rail 3 and rails 6).

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Kalanovic, and further in view of Isobe (US PGPub 2005/0159075).
Re claim 7
Ide as modified above discloses all claim limitations, see above, but does not expressly disclose wherein the another rotation mechanism has a wiring hole therein which penetrates at least a rotating portion thereof in an axial direction.
Isobe teaches wherein the another rotation mechanism has a wiring hole therein which penetrates at least a rotating portion thereof in an axial direction (para. [0048]), for the purpose of running wiring (para. [0048]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Ide such that the another rotation mechanism has a wiring hole therein which penetrates at least a rotating portion thereof in an axial direction, as taught by Isobe, for the purpose of running wiring.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Suggested Possible Allowable Subject Matter
Amending claims 8 and 11, which require a plurality of holes arranged in a circular pattern, to additionally require that the plurality of holes comprises at least five holes, would overcome the current rejections of those claims, assuming that the Applicant has sufficient support in the specification as originally filed for such an amendment.
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.

In response to applicant's argument that “Kalanovic merely describes that the position of yaw plate 13 can be changed by mounting the yaw plate 13 to different devices,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Examiner notes that the structure of Kalanovic allows mounting at four different angles (i.e. plate 13 can be rotated 0 degrees, 90 degrees, 180 degrees, or 270 degrees) since the plate is square shaped and has symmetrically positioned holes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/               Examiner, Art Unit 3658    

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658